Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,11,17,18,20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ovaska (USP 5352857).
Regarding Claim 1, Ovaska discloses an elevator renewal construction method, in which, when renewing at least one device in an existing elevator 1b, a process of renewal construction work is divided into a series of divided construction work steps (Fig. 1b), each being determined as such a unit that the elevator operation becomes normally possible after finishing of each of the divided construction work steps, and the renewal construction works are executed in accordance with the series of divided construction work steps (Fig. 2; Col. 2 line 14-Col. 3 line 30; Col. 4 lines 21-62), the series of the divided construction work steps including a first divided construction work step, the first divided construction work step comprising the steps of: 
replacing an old control panel 15 of the existing elevator with a new control panel 5,6,7;

and bringing the elevator into a normally operable state after termination of the first divided construction work step in a renewal construction period by connecting an old device to the communication conversion unit 15 and bringing the new control panel 5,6,7 adopting the new communication system into a state of being capable of controlling the old device through the old communication system having been converted through the communication conversion unit 16 (Col. 1 line 58 – Col. 3 line 30).
Regarding Claim 11, Ovaska discloses the communication conversion unit 16 is provided in the new control panel 5,6,7 (Fig. 5).
Regarding Claims 17,20,24 Ovaska discloses the old communication system and the new communication system each comprise a serial communication system (Col. 3 lines 31-36; Col. 5 lines 31-46; Col. 6 lines 53-59).
Regarding Claim 18, Ovaska discloses an elevator control panel (Fig. 2), comprising:
an elevator control unit 5,6,7 configured to control a device of an elevator 9,10,11,12,13 using a new communication system different from an old communication system at least in data transmission speed (Col. 3 lines 8-30);  and
a communication conversion unit 16, which is connected to the elevator control unit, and is configured to mutually convert a communication system between the old communication system and the new communication system, wherein the communication conversion unit 16 is provided so as to be removable from the elevator control panel (Col. 5 line 63 – Col. 6 line 7).
Regarding Claim 21, Ovaska discloses an elevator renewal construction method for renewing at least one device in an existing elevator (Figs. 5,6), comprising the steps of:

converting a communication system from a new communication system to an old communication system through a communication conversion unit 16 so as to control an old device through the old communication system (Col. 5 lines 47-62);
replacing the old device 15 with a new device 10 (Col. 5 lines 16-30); and
controlling the new device by the new control panel 10 without using the communication conversion unit 16 through the new communication system 17 (Fig. 6).
Regarding Claim 23, Ovaska discloses in the step of controlling the old device 15, the new control panel 5,6,7,10 controls the old device 15 via the communication conversion unit 16, to thereby perform a normal operation for providing elevator service to a passenger (Col. 5 lines 16-30).
Regarding Claim 22, Ovaska discloses an elevator renewal construction method for renewing at least one device in an existing elevator (Figs. 5,6), comprising the steps of:
replacing an old control panel 15 of the existing elevator with a new control panel 5,6,7,10;
connecting an old device 15, for connecting the old device and the old control panel of the existing elevator to each other, to a communication conversion unit 16;
converting a communication system from a new communication system to an old communication system through a communication conversion unit 16 so as to control an old device through the old communication system (Col. 5 lines 47-62);
replacing the old device with a new device 10 (Col. 5 lines 16-30); and
controlling the new device by the new control panel 10 without using the communication conversion unit 16 through the new communication system 17 (Fig. 6).




Allowable Subject Matter
Claims 2,12-16,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837